--------------------------------------------------------------------------------

Exhibit 10.1


THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of December 24, 2013, is by and among PRIMO WATER CORPORATION, a corporation
organized under the laws of the State of Delaware (“Parent”), PRIMO PRODUCTS,
LLC, a limited liability company organized under the laws of the State of North
Carolina (“Products”), PRIMO DIRECT, LLC, a limited liability company organized
under the laws of the State of North Carolina (“Direct”), PRIMO REFILL, LLC, a
limited liability company organized under the laws of the State of North
Carolina (“Refill”), PRIMO ICE, LLC, a limited liability company organized under
the laws of the State of North Carolina (“Ice”; and together with Parent,
Products, Direct, Refill and any other Person that at any time after the date
hereof becomes a Borrower, each a “Borrower” and collectively, the “Borrowers”),
PRIMO REFILL CANADA CORPORATION, a corporation organized under the laws of the
Province of British Columbia, Canada (“Canadian Guarantor”; and together with
any other Person that at any time after the date hereof becomes a Guarantor,
each a “Guarantor” and collectively, the “Guarantors”), and COMVEST CAPITAL II,
L.P., a Delaware limited partnership (in its individual capacity, “Comvest”), in
its capacity as lender (in such capacity, the “Lender” and collectively with any
other lender which may hereafter become a party hereto, the “Lenders”).


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors and the Lenders are parties to that
certain Credit and Security Agreement dated as of April 30, 2012, as amended by
the First Amendment to Credit and Security Agreement dated as of November 6,
2012 and the Second Amendment to Credit and Security Agreement dated as of June
14, 2013 (as so amended, the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement to, among other things, provide for (i) an
additional $2,500,000 term loan to be funded on the date of this Amendment and
(ii) an additional $2,500,000 term loan to be funded in a single borrowing
between January 15, 2014 and January 31, 2014, in each case to fund fees and
expenses related to this Amendment and for other general corporate purposes and,
subject to the satisfaction of the conditions set forth herein, the Lenders are
willing to do so on the terms set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

ARTICLE I


AMENDMENTS TO THE CREDIT AGREEMENT
 
Subject to the terms and conditions of this Amendment, upon the Third Amendment
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:


1.1              Amendment to Section 1.2.  Section 1.2 of the Credit Agreement
shall be amended as follows:


(a)               The defiition of “Term Loan” shall be deleted in its entirety
and replaced with the following:


““Term Loan(s)” shall mean, collectively, the Closing Date Term Loan, the Add-On
Term Loan, the Second Add-On Term Loan and the Third Add-On Term Loan (to the
extent made in accordance with the terms hereof).”


(b)               The definition of “Term Note” shall be deleted in its entirey
and replaced with the following:


““Term Note(s)” shall mean, collectively, the Closing Date Term Note, the Add-On
Term Note, the Second Add-On Term Note and the Third Add-On Term Note.”


(c)               The definition of “EBITDA” shall be deleted in its entirey and
replaced with the following:


““EBITDA” shall mean for any period, without duplication, the total of the
following for Loan Parties and their Subsidiaries on a consolidated basis, each
calculated for such period:
 
(a)    Net Income; plus
 
(b)    (without duplication), to the extent included in the calculation of Net
Income, the sum of (i) income and franchise taxes paid or accrued, (ii) Interest
Expense, net of interest income, paid or accrued, (iii) amortization and
depreciation, (iv) non-cash impairment charges, (v) non-cash compensation
expense in an amount not to exceed $2,000,000 in the aggregate during any fiscal
year, (vi) non-cash equity charges, (vii), non-cash charges related to
acquisition, severance and reserves in an amount not to exceed $500,000 in the
aggregate during any fiscal year, (viii) severance costs paid during such period
in an amount not to exceed $375,000 in the aggregate during any fiscal year,
(ix) extraordinary or non-recurring losses not to exceed $500,000 in the
aggregate during the term of this Agreement, (x) for any fiscal quarter ending
on or prior to September 30, 2014, losses related to the Flavorstation
Discontinued Operations in an amount not to exceed $3,500,000 in the aggregate
during the term of this Agreement and (xi) extraordinary or non-recurring
transition costs incurred in connection with the DSW Strategic Alliance
Agreement not to exceed $4,000,000 in the aggregate during the term of this
Agreement; less
 
(c)   (without duplication), to the extent included in the calculation of Net
Income, the sum of (i) the income of any Person (other than a Loan Party or a
Subsidiary of any Loan Party) in which any Loan Party or a Subsidiary of any
Loan Party has an ownership interest except to the extent such income is
received by any Loan Party or such Subsidiary in a cash distribution during such
period, (ii) gains from sales or other dispositions of assets (other than sales
of Inventory in the normal course of business) and (iii) extraordinary or
non-recurring gains.”
2

--------------------------------------------------------------------------------

1.2               Additional Definitions.   The following definitions shall be
added to Section 1.2 of the Credit Agreement in their entirety in proper
alphabetical order and shall read as follows:
 
““DSW Strategic Alliance Agreement” shall mean that certain Strategic Alliance
Agreement dated as of November 12, 2013 by and between Parent and DS Waters of
America, Inc.”
 
““Second Add-On Term Loan” shall have the meaning provided in Section 2.1(a).”
 
““Second Add-On Term Note” shall mean the promissory note of Borrowers issued to
Lender on the Third Amendment Effective Date as described in Section 2.1(c)
below.”
 
““Third Add-On Availability Period” shall mean the period commencing on January
15, 2014 and ending on January 31, 2014.”
 
““Third Add-On Term Loan” shall have the meaning provided in Section 2.1(a).”
 
““Third Add-On Term Note” shall mean the promissory note of Borrowers issued to
Lender in accordance with the terms of Section 2.1(c) below.”
 
““Third Amendment” shall mean the Third Amendment to Credit and Security
Agreement dated as of December 24, 2013 by and among the Borrowers, the
Guarantors and the Lenders.”
 
““Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.”
 
1.3              Amendment to Sections 2.1(a) and 2.1(c).  Sections 2.1(a) and
2.1(c) of the Credit Agreement are hereby amended and restated in their entirety
to read as follows:


“(a)  Subject at all times to all of the terms and conditions of this Agreement,
(i) on the Closing Date in a single borrowing, the Lender extended to the
Borrowers a term loan in the principal amount of $15,150,000 (the “Closing Date
Term Loan”), (ii) on the Second Amendment Effective Date in a single borrowing,
the Lender extended to the Borrowers a term loan in the principal amount of
$3,000,000 (the “Add-On Term Loan”), (iii) subject to all the terms and
conditions of the Third Amendment (including, without limitation, Section 2.2
therein), on the Third Amendment Effective Date, the Lender will extend to the
Borrowers a term loan in the principal amount of $2,500,000 (the “Second Add-On
Term Loan”) and (iv) subject to all the terms and conditions of the Third
Amendment (including, without limitation, Sections 2.2 and 2.3 therein) and so
long as no Event of Default or Default shall have occurred and be continuing on
the date of funding thereof or would exist after giving effect to the Third
Add-On Term Loan (as defined below), during the Third Add-On Availability
Period, the Borrowers may borrow from the Lender, and the Lender will extend to
the Borrowers, a term loan in the principal amount of $2,500,000 (the “Third
Add-On Term Loan”).  The Second Add-On Term Loan shall be borrowed in a single
borrowing on the Third Amendment Effective Date, and the Third Add-On Term Loan
may be borrowed at the Borrowers option in a single borrowing at any time during
the Third Add-On Availability Period.  Any principal amounts repaid in respect
of the Closing Date Term Loan, the Add-On Term Loan, the Second Add-On Term Loan
or the Third Add-On Term Loan may not be reborrowed.  Each of the Closing Date
Term Loan, the Add-On Term Loan, the Second Add-On Term Loan and the Third
Add-On Term Loan shall be due and payable in full on the Termination Date,
subject to earlier prepayment as herein provided.”
3

--------------------------------------------------------------------------------

“(c) The Closing Date Term Loan shall be evidenced by the Closing Date Term
Note, the Add-On Term Loan shall be evidenced by the Add-On Term Note, the
Second Add-On Term Loan shall be evidenced by the Second Add-On Term Note and
the Third Add-On Term Loan (in the event such term loan is made) shall be
evidenced by the Third Add-On Term Note, each being a secured Term Note of the
Borrowers payable, jointly and severally, to the Lender or its registered
assigns substantially in the form of Exhibit A attached hereto.  The terms of
the Term Notes are incorporated into this Agreement by this reference.”


1.4            Amendment to Section 7.6(b).  The Minimum EBITDA grid contained
in Section 7.6(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


Date
 
Minimum EBITDA
 
December 31, 2013
 
$
8,800,000
 
March 31, 2014
 
$
9,000,000
 
June 30, 2014
 
$
9,300,000
 
September 30, 2014
 
$
9,700,000
 
December 31, 2014
 
$
10,100,000
 
March 31, 2015
 
$
10,200,000
 
June 30, 2015
 
$
10,300,000
 
September 30, 2015
 
$
10,400,000
 
December 31, 2015
 
$
10,500,000
 
March 31, 2016
 
$
10,600,000
 
June 30, 2016
 
$
10,700,000
 



1.5               Limitations; No Other Amendment.  Except for the amendments
expressly set forth herein, the text of the Credit Agreement and all Other
Documents shall remain unchanged and in full force and effect, and Lender
expressly reserves the right to require strict compliance with the terms of the
Credit Agreement and the Other Documents.  The amendments contained herein are
limited to the precise terms hereof, and Lender is not obligated to consider or
consent to any additional request by any Borrower for any other amendment with
respect to the Credit Agreement or any Other Document.
4

--------------------------------------------------------------------------------

1.6              Amendment Fee; Funding Fee.  In consideration of the agreements
of the Lender set forth herein, Borrowers, jointly and severally, shall pay the
Lenders (i) on the Second Amendment Effective Date, an amendment fee in the
aggregate amount of $200,000 (the “Amendment Fee”), which Amendment Fee shall be
fully earned and shall be payable as of the Second Amendment Effective Date,
(ii) on the date of funding of the Second Add-On Term Loan, a funding fee in the
aggregate amount of $62,500 (the “Second Add-On Funding Fee”), which Second
Add-On Funding Fee shall be fully earned and shall be payable on the date of
funding of the Second Add-On Term Loan and (iii) in the event the Third Add-On
Term Loan is made, a funding fee in the aggregate amount of $62,500 (the “Third
Add-On Funding Fee”), which Third Add-On Funding Fee shall be fully earned and
shall be payable on the date of funding of the Third Add-On Term Loan.


1.7              Amendment of Exhibit A.  Exhibit A to the Credit Agreement is
hereby amended to add the forms of Second Add-On Term Note and Third Add-On Term
Note attached as Exhibit A hereto.
 
ARTICLE II


REPRESENTATIONS, WARRANTIES AND COVENANTS; CONDITIONS PRECEDENT.


2.1              Representations, Warranties and Covenants.  Borrowers and
Guarantors hereby represent, warrant, covenant and agree to and in favor of
Lender the following (which shall survive the execution and delivery of this
Amendment), the truth and accuracy of which are a continuing condition of the
making of the Term Loans to Borrowers:
 
(a)    This Amendment and each other agreement or instrument to be executed and
delivered by Borrowers and Guarantor in connection herewith (the “Amendment
Documents”) have been duly authorized, executed and delivered by all necessary
action on the part of each Borrower and Canadian Guarantor which is party hereto
and thereto, as the case may be, and the agreements and obligations of each
Borrower and Guarantor contained herein and therein constitute the legal, valid
and binding obligations of such Borrower and Canadian Guarantor, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought;
 
(b)    The execution, delivery and performance of the Amendment Documents (a)
are all within each Borrower’s and Canadian Guarantor’s respective powers and
(b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, partnership agreement or other organizational documentation, or any
indenture, agreement or undertaking to which any Borrower or Canadian Guarantor
is a party or by which any Borrower or Canadian Guarantor or its property are
bound;
 
(c)    Lender has and shall continue to have valid, enforceable and perfected
liens upon and security interests in the assets and properties of Borrowers and
Guarantors heretofore granted to Lender pursuant to the Other Documents or
otherwise granted to or held by Lender, except as permitted by the Other
Documents or consented to by Lender;
5

--------------------------------------------------------------------------------

(d)    All of the representations and warranties set forth in the Credit
Agreement and the Other Documents are true and correct in all material respects
on and as of the date hereof, as if made on the date hereof, except to the
extent any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such date;
 
(e)    After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing or would result from
the execution or effectiveness of this Amendment, and each Borrower and
Guarantor is in full compliance with all covenants and agreements contained
therein; and
 
(f)    This Amendment was reviewed by each Borrower and Guarantor, which
acknowledges and agrees that it (i) understands fully the terms of this
Amendment and the consequences of the issuance hereof, (ii) has been afforded an
opportunity to have this Amendment  reviewed by, and to discuss this Amendment
with, such attorneys and other persons as it may wish, (iii) has entered into
this Amendment of its own free will and accord and without threat or duress, and
(iv) this Amendment and all information furnished to Lender is made and
furnished in good faith, for value and valuable consideration.
 
2.2               Conditions to Effectiveness of this Amendment.  Article I of
this Amendment shall become effective when, and only when, the following
conditions have been satisfied as reasonably determined by Lender in its sole
discretion (the “Third Amendment Effective Date”):
 
(a)             Lender shall have received a duly authorized and executed copy
of this Amendment from each of the Borrowers and the Guarantors.
 
(b)            The Lender shall have received the Second Add-On Term Note duly
executed and delivered by an authorized officer of the Borrowers in favor of the
Lender.
 
(c)             Lender shall have received the consent of the Revolving Loan
Agent, on behalf of the lenders under the Revolving Loan Agreement, evidencing
their consent and approval of the transactions contemplated by this Amendment
including, without limitation, amending the Intercreditor Agreement to reflect
the same.
 
(d)            Lender shall have received a copy of the resolutions of the board
of directors (or equivalent authority) of each Loan Party authorizing the
execution, delivery and performance of this Amendment and the other Amendment
Documents to which it is a party as certified by the Secretary or an Assistant
Secretary of each Loan Party as of the Third Amendment Effective Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate.
 
(e)             Lender shall have received good standing certificates or
certificates of status or certificates of compliance, as applicable, for each
Loan Party dated as of a recent date prior to the Third Amendment Effective
Date, issued by the Secretary of State or other appropriate official of each
such Loan Party’s jurisdiction of incorporation or formation.
6

--------------------------------------------------------------------------------

(f)            The representations and warranties set forth in Section 2.1 of
this Amendment shall be true and correct.
 
(g)            Borrowers shall have paid the Amendment Fee and, upon funding of
the Second Add-On Term Loan, the Second Add-On Funding Fee to Lender in
immediately available funds.
 
(h)            Borrowers shall have paid all reasonable out-of-pocket fees,
costs and expenses incurred by Lender in connection with this Amendment and each
Other Document (including, without limitation, reasonable legal fees and
expenses of counsel to Lender).
 
2.3               Conditions to Funding Third Add-On Term Loan.  The Lender’s
obligation to fund the Third Add-On Term Loan shall become effective when, and
only when, the following conditions have been satisfied as reasonably determined
by Lender in its sole discretion:
 
(a)               Lender shall have received the Third Add-On Term Note duly
executed and delivered by an authorized officer of the Borrowers in favor of the
Lender.


(b)            No Event of Default or Default shall have occurred and be
continuing on the date of funding of the Third Add-On Term Loan, or would exist
after giving effect to the Third Add-On Term Loan.


(c)            All of the representations and warranties set forth in the Credit
Agreement and the Other Documents are true and correct in all material respects
on and as of the date of funding of the Third Add-On Term Loan, as if made on
the date of funding of the Third Add-On Term Loan, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.


(d)            Borrowers shall have paid, upon funding of the Third Add-On Term
Loan, the Third Add-On Funding Fee to Lender in immediately available funds.


(e)            Borrowers shall have paid all reasonable out-of-pocket fees,
costs and expenses incurred by Lender in connection with this Amendment, each
Other Document and the funding of the Third Add-On Term Loan (including, without
limitation, reasonable legal fees and expenses of counsel to Lender).
ARTICLE III


MISCELLANEOUS
3.1               Ratification of Obligations and Canadian Guaranty.  Each
Borrower and Guarantor hereby acknowledges and consents to all of the terms and
conditions of this Amendment and the other Amendment Documents executed and
delivered in connection herewith or pursuant hereto.  Canadian Guarantor hereby
ratifies and confirms the Guarantee and each Other Document to which it is a
party.  Each Borrower and Guarantor hereby ratifies and confirms the Credit
Agreement, as amended hereby, each Other Document to which such Borrower or
Guarantor is a party, and the Obligations owing under or pursuant to the Credit
Agreement.  Each Borrower and Guarantor agrees that nothing contained in this
Amendment or the other Amendment Documents shall adversely affect any right or
remedy of  Lender under the Guarantee.  Canadian Guarantor hereby agrees that
all references in the Guarantee to the “Obligations” shall include, without
limitation, the obligations of the Borrowers to the Lender under the Credit
Agreement previously amended or as amended hereby.  Canadian Guarantor hereby
represents and acknowledges that the execution and delivery of this Amendment
and the other Amendment Documents executed in connection herewith shall in no
way reduce or adversely affect its obligations as a guarantor, debtor, pledgor,
assignor, obligor and/or grantor under the Guarantee and each Other Document to
which it is a party and shall not constitute a waiver by Lender of any rights
against Canadian Guarantor.


7

--------------------------------------------------------------------------------

3.2               Ratification of Liens.  Each Borrower and Guarantor hereby
acknowledges and agrees that the Liens that it granted pursuant to the Credit
Agreement and the Other Documents are valid, subsisting, perfected, and
enforceable Liens and are superior to all Liens, other than Permitted
Encumbrances permitted under the Credit Agreement or any other exceptions
approved by the Lender in writing.
 
3.3               Effect on the Loan Documents.  Upon the Third Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Other Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended
from time to time.
 
3.4               Release.  Each Borrower and Guarantor does, for itself and its
successors and assigns, remise, release and discharge Lender and its respective
predecessors, successors and assigns and each of its respective officers,
directors, agents, employees, attorneys and financial and other advisors
harmless from all claims, demands, debts, sums of money, accounts, damages,
judgments, financial obligations, actions, causes of action, suits at law or in
equity, of any kind or nature whatsoever, whether or not now existing or known,
which any Borrower or Guarantor or its successors or assigns has had or may now
or hereafter claim to have against Lender or any of its predecessors, successors
and assigns or any of its officers, directors, agents, employees, attorneys and
financial and other advisors in any way arising from or connected with the
Credit Agreement or any Other Document or the arrangements set forth therein or
transactions thereunder up to and including the Third Amendment Effective Date,
or the transactions contemplated thereby.  This release and discharge may be
pleaded as a defense, counterclaim or cross-claim and shall be admissible into
evidence without any foundation testimony whatsoever.
 
3.5              Terms.  All capitalized terms used herein shall have the
meaning assigned thereto in the Credit Agreement, unless otherwise defined
herein.
 
3.6               Governing Law.  The validity, interpretation and enforcement
of this Amendment and any dispute arising hereunder, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.
8

--------------------------------------------------------------------------------

3.7               Binding Effect. This Amendment shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
 
3.8               Entire Agreement.  This Amendment is intended by the parties
hereto as a final expression of their agreement and constitutes the entire
agreement of the parties with respect to the subject matter of this Amendment
and all prior and contemporaneous agreements of the parties hereto with respect
to the subject matter hereof (whether written or oral) are hereby superseded by
and merged into this Amendment.
 
3.9              Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWERS:
PRIMO WATER CORPORATION,
 
 
a Delaware corporation
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:  
Mark Castaneda
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
PRIMO PRODUCTS, LLC,
 
 
a North Carolina limited liability company
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:
Mark Castaneda
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
PRIMO DIRECT, LLC,
 
 
a North Carolina limited liability company
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:
Mark Castaneda
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
PRIMO REFILL, LLC,
 
 
a North Carolina limited liability company
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:
Mark Castaneda
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
PRIMO ICE, LLC,
 
 
a North Carolina limited liability company
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:
Mark Castaneda
 
 
Title:
Chief Financial Officer
 



[SIGNATURES CONTINUED ON NEXT PAGE]

--------------------------------------------------------------------------------

GUARANTOR:
PRIMO REFILL CANADA CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Castaneda
 
 
Name:  
Mark Castaneda
 
 
Title:
Chief Financial Officer
 



[SIGNATURES CONTINUED ON NEXT PAGE]

--------------------------------------------------------------------------------

LENDER:
COMVEST CAPITAL II, L.P.,
 
as Lender
 
 
 
 
 
 
By:      ComVest Capital II Partners, L.P., its General Partner
 
 
 
 
 
By:      ComVest Capital II Partners UGP, LLC, its General Partner
 
 
 
 
 
By:
/s/ Greg Reynolds
 
 
Name:  
Greg Reynolds
 
 
Title:
Managing Director
 

 
 

--------------------------------------------------------------------------------